Citation Nr: 1130739	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypotension.

2.  Entitlement to service connection for residuals of urinary tract infections and pyelonephritis, to include flank pain and kidney damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to August 2001. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee Oklahoma.  

These matters were previously before the Board in April 2008 and October 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of it remands and will proceed to adjudicate the appeal. 

In April 2011, the Veteran submitted a written statement in support of her claim.  In a June 2011 post-remand brief, the Veteran waived RO consideration of the additionally submitted evidence.

The Veteran has submitted statements, in support of her appeal, that her blood pressure is elevated beyond normal means under stressful situations; however, the issue on appeal is entitlement to service connection for hypotension.  The Veteran was denied service connection for hypotension in December 2004.  She was denied service connection for hypertension in October 2005.  A February 2006 DAV memorandum initially reflects the Veteran disagreed with the RO denial of service connection for hypertension; however, a subsequently received DAV memorandum reflects a correction of hypertension to hypotension.  The Veteran's June 2005 VA Form 9 reflects she is appealing denial of entitlement to service connection for hypotension.  A July 2006 report of contact reflects that the Veteran stated that she would be withdrawing her appeal for hypotension; however, subsequent Veteran and DAV correspondence refers to the issue on appeal as entitlement to service connection for hypotension.  The record does not reflect that a claim for entitlement to service connection for hypertension is on appeal.  Therefore, the Board finds that the issue currently on appeal is entitlement to service connection for hypotension, and will proceed to adjudicate it.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is referred to the  AOJ for appropriate action


FINDINGS OF FACT

1.  The competent credible medical evidence of record is against a finding that the Veteran has hypotension. 

2.  The competent credible medical evidence of record is against a finding that the Veteran has residuals of urinary tract infections and pyelonephritis, to include flank pain and kidney damage.

3.  The Veteran is not competent to diagnose hypotension.

4.  The Veteran is not competent to diagnose residuals of urinary tract infections and pyelonephritis.


CONCLUSIONS OF LAW

1.  Hypotension was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Residuals of urinary tract infections and pyelonephritis, to include flank pain and kidney damage, were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in April 2004 and July 2004, VA informed the appellant of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it failed to notify her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such notice was provided to the Veteran in correspondence dated in May 2007 and April 2008.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, and the statements of the Veteran in support of her claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In this regard, the Board notes that, in its October 2009 remand, it directed that VA attempt to obtain records from the Veteran's medical and physical evaluation board proceedings.  Such records are associated with the claims file.  

A VA examination/opinion with respect to the issue of entitlement to service connection for hypotension was obtained in September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a physical examination of the Veteran, a review of the Veteran's numerous medical records, and diagnostic test results.  It also considers the statements of the Veteran regarding in-service, and post service symptoms.  Rationale was provided for the opinion proffered.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion on the issue of entitlement to service connection for residuals of a urinary tract infection (UTI) and pyelonephritis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the record does not establish a current disability or credible symptoms of a current disability, or continuity of symptomatology since service.  Although the Veteran is competent to attest to symptoms of kidney pain, flank pain, and urinary pain, the evidence reflects that on numerous occasions, laboratory testing has been negative for a UTI or kidney disability.  The Board is mindful that evidence of continuity of observable symptoms alone may be sufficient to satisfy the third element of McLendon, that there is a low threshold of proof to satisfy the third McLendon element, and that there is no requirement that only medical evidence can be used to indicate such an association.  However, in the present case, the Board does not find credible evidence of a current disability, credible current symptoms of a disability, or credible evidence of continuity of symptomatology.  The Board notes that, on occasion, despite being told that she does not have a disability, the Veteran has informed medical personnel that they are incorrect.  The Board finds that the clinical evidence of record, to include numerous laboratory results, is more probative than the Veteran's statements.  As there is no competent clinical evidence of a current disability, and as the Veteran's previous symptoms have been evaluated and no disability found, the Board finds that a VA examination is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hypotension

The Veteran avers that she has hypotension as a result of military service, to include as due to stress and her service-connected mitral valve prolapse.  The Veteran, in her numerous written statements, has stated that her blood pressure is erratic and elevated beyond normal means under stressful situation.  The Board notes that hypotension is abnormally low blood pressure; hypertension is high arterial blood pressure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Although the Veteran filed a claim for hypotension, she appears to have used the terms hypertension and hypotension interchangeably.  As noted above, both the Veteran and her representative have referred to the issue on appeal as hypotension.  
The first element of a claim for service connection is that there must be evidence of a current disability.  The claim file includes a September 2010 VA examination report.  The report reflects that the Veteran reported that while on active duty, she "always had a low blood pressure."  It was noted that she had been a marathon runner and exercised frequently until 2000.  The Veteran reported that she never had symptoms of low blood pressure and never had complaints or any problem with low blood pressure.  She denied episodes of syncope, near syncope, or palpitations.  She did not have symptoms consistent with claudication or transient ischemic attack.  Upon clinical examination, a review of the Veteran's STRs and post service medical records, to include numerous blood pressure readings, the examiner assessed the Veteran had "normal blood pressure."  The examiner stated:

 . . . although blood pressure readings generally were on the low end of normal the patient was not symptomatic at any point with symptoms consistent with hypotension.  She is of slight statute and was a very fit person who exercises regularly at the time that the blood pressure readings were lower.  This is consistent with blood pressure readings to be expected by a person in her age group of her statute and cardiovascular fitness status.  At the present time, she does not complain of symptoms consistent with hypotension.  Her blood pressure, though higher than when she was a younger and more fit woman, are still within the normal range.  Taking all of these factors into consideration, it is this examiner's opinion that the blood pressure readings indicated in the claims file are healthy for the Veteran and do not represent hypotension.  

The VA examiner's opinion, which provides a sufficient rationale, to include consideration of numerous blood pressure readings, is probative competent evidence that the Veteran does not have hypotension.  The Board finds that the Veteran does not have a diagnostic or identifiable underlying malady or condition; thus, service connection is not warranted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran is competent to testify as to symptoms of hypotension; however, she has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  In this regard, the Board also notes that the Veteran has used the term "hypotension", but has described the condition of "hypertension", and that she has denied symptoms of hypotension.  Based on the foregoing, the Board finds that she is not competent to diagnosis hypotension.  

In sum, there is no competent credible evidence of record that the Veteran has hypotension.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for hypotension is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of UTI and pyelonephritis, to include claimed left flank pain and kidney damage

The Veteran avers that she has a kidney disability as a result of military service, to include alleged pesticide poisoning, oral sex, and rape.  (See March 2011 statement).  She has also alleged it is due to "endocarditis".  (See October 2001 VA medical record).  

As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  

Historically, the Veteran's STRs dated in September 1988 reflect a probable UTI.  Medical records dated in August 2000 reflect that the Veteran was prescribed amoxicillin for a urinary tract infection.  Laboratory results from one week later, reflect a negative urinalysis.  The records do not reflect a kidney disability.

A November 2000 VA medical record reflects that the Veteran was repeatedly told by the clinician that she did not have a urinary tract infection, and that she became upset when told that she would not be given antibiotics because the urine test was negative, the culture was negative, and she had no symptoms of dysuria or hematuria.  The records further reflect no tenderness to the bilateral flank areas upon physical examination.  October and November 2001 VA medical records reflect that the Veteran again complained that she had a kidney infection; however, her urine tests were negative.  The clinician noted that the Veteran had had four visits in three days and was seen by various people.  When the clinician informed the Veteran that her tests were all negative, the Veteran reportedly told the clinician that the clinician was wrong, and the clinician would be added to a "law suit."  (A July 2005 TDRL (temporary disability retired list) form reflects the Veteran has been diagnosed with delusional disorder, including somatic delusions.)  A December 2001 medical record reflects that the Veteran felt "certain that she has a kidney infection which recurs and that she drinks a lot of cranberry juice.  The examiner noted that the Veteran had three negative blood cultures in October 2001 and multiple negative urine cultures.  

In a statement dated in July 2004, the Veteran stated that she takes Cystex and cranberry pills to prevent urinary tract infections.  A November 2004 QTC examination report reflects the opinion of the examiner that the Veteran is negative for a chronic kidney disorder.  

A May 2005 VA note reflects that the Veteran complained of kidney pain, and pointed to the low back and sacroiliac area.  The urinalysis was negative and the urine culture was negative.  The laboratory data reflected normal renal function with a normal BUN and s. creatinine.

A Veteran is generally competent to testify as to symptoms she experiences; however, in the present case, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  There is no competent credible evidence of record that the Veteran has residuals of urinary tract infections, pyelonephritis, or kidney damage.  To the contrary, the evidence is against such a finding or findings.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to service connection for hypotension is denied.

Entitlement to service connection for residuals of urinary tract infections and pyelonephritis, to include flank pain and kidney damage, denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


